Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 1 of 19 PageID #: 1



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


   MICHAELA CARTER;                       :
   CAMERON TAYLOR                         :
   COURTNEY TAYLOR                        :
   And CONNOR McVAY                       :
         Plaintiff,                       :
                                          :
        v.                                :                         C.A. No.
                                          :
   UNITED STATES OF AMERICA;              :
   JOHN and/or JANE DOE, M.D., Alias; and :
   JOHN DOE CORPORATION, Alias,           :
        Defendants.                       :
                                           COMPLAINT

                                               PARTIES

           1.      Michaela Carter is a citizen and resident of Richmond, Rhode Island and of

   the United States of America. She brings this claim individually.

           2.      Plaintiff Cameron Taylor is the daughter of Michaela Carter and is a citizen

   and resident of the State of Rhode Island. She brings this action individually.

           3.      Plaintiff Courtney Taylor is the daughter of Michaela Carter and is a citizen

   and resident of the State of Rhode Island. She brings this action individually.

           4.      Plaintiff Connor McVay is the son of Michaela Carter and is a citizen and

   resident of the State of Florida. He brings this action individually.

           5.      Defendant United States of America is the party being sued on behalf of

   Wood River Health Services, Inc., a federally qualified health care center.

           6.      Defendants John and/or Jane Doe, M.D., Alias, are citizens and residents of

   the State of Rhode Island. The true names of defendants are unknown to plaintiffs who

   consequently sue such defendants by said fictitious names. Plaintiffs will seek leave to

   amend their Complaint to state the true names of defendants John and Jane Doe, M.D.,

   Alias, when such have been ascertained.

                                                   1
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 2 of 19 PageID #: 2



          7.      Defendant John Doe Corporation, Alias, upon information and belief is a

   corporation existing under the laws of the State of Rhode Island with a principal place of

   business herein. The true name of the defendant Corporation is unknown to plaintiffs who

   consequently sue such defendant by said fictitious name. Plaintiffs will seek leave to amend

   their Complaint to state the true name of defendant John Doe Corporation, Alias when such

   has been ascertained.

                                   VENUE AND JURISDICTION

          8.      This Court has jurisdiction over this action as it is a civil claim against the

   United States for damages under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680, and

   jurisdiction over such claims is conferred on this Court by 28 U.S.C. § 1346.

          9.      Venue is proper under 28 U.S.C. § 1402(b) in that all, or a substantial part of

   the acts and omissions forming the basis of these claims occurred in the District of Rhode

   Island. Additionally, plaintiff resides in Rhode Island and brings this complaint in the United

   States District Court where they reside.

          10.     The above action is proper as the plaintiff properly presented the claims that

   are the subject of this lawsuit to the administrative agency as required by 28 U.S.C.

   §§ 2401(b) and 2675 by mail on June 5, 2020. More than six months have passed since the

   date of presentment without final disposition of the claim, and this action is therefore

   proper. 28 U.S.C. § 2675(a).

                                               FACTS

          11.     On March 24, 2016, Ms. Carter presented as a new patient to Wood River

   Health Services, Inc. in Rhode Island.

          12.     On May 5, 2016, Ms. Carter had a mammogram which indicated no

   dominant mass or suspicious calcification or second sign of malignancy seen in either breast.


                                                 2
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 3 of 19 PageID #: 3



          13.     On December 7, 2017, Ms. Carter returned to Wood River Health Services,

   Inc. for “chronic conditions and insomnia.” One of the chronic conditions was noted to be

   a “painful lump on right armpit.” Ms. Carter’s medical record does not reflect that the right

   armpit lump was ever examined. A bilateral screening mammogram was ordered and

   performed on the same day.

          14.     The December 7, 2017 bilateral mammogram read, in part, “No dominant

   mass or suspicious calcification or secondary sign of malignancy is seen in either breast.

   There is no significant change in comparison to previous studies. No radiographic evidence

   of malignancy …” In the section labeled HISTORY, the exam is noted to be routine and

   “No current breast complaints.”

          15.     On November 5, 2019 Ms. Carter returned to Wood River Health Services,

   Inc. for a painful lump in the right armpit. In the review of systems, it was noted that Ms.

   Carter reporter, “Breast lump to right upper quadrant noted. painful and tender to touch.” A

   diagnostic mammogram and ultrasound were ordered. The breast ultrasound was ordered to

   be “unilat, real time with image document, incl axilla when performed, complete to be

   performed.”

          16.     On November 15, 2019, Ms. Carter’s mammogram showed a spiculated mass

    in the axillary region of right MLO imaging. There was distortion of the surrounding tissue.

    Sonographic assessment of the right axilla demonstrated a poorly defined hypoechoic

    nodule seen superficially within the axilla that measured 1.4 x 1.1 cm. A small lymph node

    measuring 8 x 79 mm with a round appearance was noted. The findings were “worrisome”

    and consistent with neoplasm until proven otherwise. An US-guided biopsy was

    recommended.




                                                3
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 4 of 19 PageID #: 4



           17.      A biopsy was performed on November 22, 2019 and revealed a high-grade

    carcinoma described as a high-grade baseloid carcinoma with features most consistent with

    an adenoid cystic carcinoma, ER-PR-HER2-. There were focal squamous metaplastic

    changes.

           18.      The pathology was reviewed at Brigham and Women’s Hospital by Dr. Susan

    Lester and was consistent with triple negative breast cancer.

           19.      On January 9, 2020 a pathology report for a core biopsy of the right

    transverse process stated that the specimen was consistent with metastatic high-grade

    basaloid carcinoma. The tumor was “morphologically and immunophenotypically similar to

    tumor in biopsy from right axilla.”

           20.      Ms. Carter has been and remains on atezolizumab and Abraxane. It was

    discussed with her that her care was palliative, not curative.

                                           COUNT I
                                         NEGLIGENCE
                                   UNITED STATES OF AMERICA

           1.       Plaintiffs hereby incorporate Paragraphs 1 through 20 as if fully set forth at

   length herein.

           2.       On or about March 2016 and thereafter, Wood River Health Services, Inc., a

   federally funded health care center, by and through its agents, actors and employees,

   undertook for valuable consideration to diagnose, treat, and care for Michaela Carter.

           3.       It then and there became and was the duty of defendant United States of

   America, by and through its agents, actors and employees, to exercise ordinary care in the

   diagnosis, treatment and care of Ms. Carter.

           4.       Nevertheless, defendant disregarded its duty as aforesaid and failed to

   exercise said degree of diligence and skill in that it failed to properly diagnose and failed to


                                                   4
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 5 of 19 PageID #: 5



   render adequate, proper, and necessary treatment to Michaela Carter and was otherwise

   negligent in its diagnosis, treatment, and care of her.

           5.      As a direct and proximate result of the defendant’s negligence, Michaela

   Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

   system, has endured and will in the future endure extreme mental pain and suffering and

   emotional distress, has been and will in the future be unable to perform her usual activities,

   has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

   life, all of which injuries are permanent, and has been otherwise permanently damaged.

           6.      By reason of the foregoing, plaintiff has incurred expenses for medical and

   nursing treatment, medicines, hospitalization, therapy, and the like.

           7.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

   Connor McVay, have been and will continue to be deprived of parental society and

   companionship of their mother Michaela Carter.

           8.      As a direct and proximate result of defendant’s negligence, carelessness and

   recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

   suffering. The injuries are such that in the exercise of reasonable diligence, they were not

   discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

   January of 2020.

           WHEREFORE, plaintiffs demand judgment against defendant United States of

   America in an amount sufficient to establish the jurisdiction of this Court plus interest and

   costs and whatever further relief this Honorable Court deems appropriate.




                                                   5
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 6 of 19 PageID #: 6



                                             COUNT II
                                    LACK OF INFORMED CONSENT
                                    UNITED STATES OF AMERICA

           1.       Paragraphs 1 through 20 and Count I are hereby incorporated by reference as

    if set forth fully at length herein.

           2.       It then and there became the duty of defendant United States of America, no

    emergency existing, to inform Michaela Carter of the risks of harm attendant to the

    treatment and care it proposed to administer to and perform upon her so that she could

    give her informed consent to such treatment. It also then and there became the duty of

    defendant to obtain her informed consent before proceeding with said treatment and care.

           3.       Nevertheless, defendant disregarded its duty as aforesaid and failed to inform

    Michaela Carter of the risks of harm attendant to the treatment and care in question and

    proceeded to perform said treatment and care without having obtained her informed

    consent.

           4.       If defendant had informed Michaela Carter of the risks of harm attendant to

    the treatment and care in question, including, but not limited to, the risk of her suffering

    those injuries from which she suffered as a direct result of defendant’s performance of the

    treatment and care in question, she would have refused to consent to the performance of

    said treatment and care.

           5.       As a direct and proximate result of the defendant’s negligence, Michaela

   Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

   system, has endured and will in the future endure extreme mental pain and suffering and

   emotional distress, has been and will in the future be unable to perform her usual activities,

   has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

   life, all of which injuries are permanent, and has been otherwise permanently damaged.


                                                  6
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 7 of 19 PageID #: 7



           6.      By reason of the foregoing, plaintiff has incurred expenses for medical and

   nursing treatment, medicines, hospitalization, therapy, and the like.

           7.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

   Connor McVay, have been and will continue to be deprived of parental society and

   companionship of their mother Michaela Carter.

           8.      As a direct and proximate result of defendant’s negligence, carelessness and

   recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

   suffering. The injuries are such that in the exercise of reasonable diligence, they were not

   discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

   January of 2020.

           WHEREFORE, plaintiffs demand judgment against defendant United States of

   America in an amount sufficient to establish the jurisdiction of this Court plus interest and

   costs and whatever further relief this Honorable Court deems appropriate.

                                           COUNT III
                                      CORPORATE LIABILITY
                                    UNITED STATES OF AMERICA

           1.      Paragraphs 1 through 20 and Counts I and II are hereby incorporated by

   reference as if set forth fully at length herein.

           2.      It then and there became and was the duty of defendant United States of

   America to provide quality medical care to Michaela Carter, to protect her safety, to protect

   her from incompetent and/or negligent treatment, to ensure that those providing care and

   treatment within its walls were properly credentialed, and to otherwise exercise reasonable

   care for her protection and well-being




                                                       7
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 8 of 19 PageID #: 8



           3.      Nevertheless, defendant negligently disregarded its duty as aforesaid and/or

   failed to promulgate and enforce policies and procedures to ensure the delivery of ordinary

   medical care, and/or otherwise failed to discharge its responsibilities as a medical provider to

   Michaela Carter.

           4.      As a direct and proximate result of the defendant’s negligence, Michaela

   Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

   system, has endured and will in the future endure extreme mental pain and suffering and

   emotional distress, has been and will in the future be unable to perform her usual activities,

   has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

   life, all of which injuries are permanent, and has been otherwise permanently damaged.

           5.      By reason of the foregoing, plaintiff has incurred expenses for medical and

   nursing treatment, medicines, hospitalization, therapy, and the like.

           6.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

   Connor McVay, have been and will continue to be deprived of parental society and

   companionship of their mother Michaela Carter.

           7.      As a direct and proximate result of defendant’s negligence, carelessness and

   recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

   suffering. The injuries are such that in the exercise of reasonable diligence, they were not

   discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

   January of 2020.

           WHEREFORE, plaintiffs demand judgment against defendant United States of

   America in an amount sufficient to establish the jurisdiction of this Court plus interest and

   costs and whatever further relief this Honorable Court deems appropriate.




                                                  8
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 9 of 19 PageID #: 9



                                           COUNT IV
                                       VICARIOUS LIABILITY
                                    UNITED STATES OF AMERICA

           1.      Paragraphs 1 through 20 and Counts I through III are hereby incorporated

    by reference as if fully set forth at length herein.

           2.      Wood River Health Services, Inc. health care providers in Rhode Island who

    treated the Michaela Carter, were employees, agents, apparent agents and/or servants of the

    Wood River Health Services, Inc. and were acting within the scope of their employment at

    all times relevant hereto.

           3.      Defendant was at all relevant times vicariously responsible for the acts of its

    agents and servants, including, but not limited to, the acts of Wood River Health Services,

    Inc. health care providers as set forth above.

           4.      As a direct and proximate result of the defendant’s negligence, Michaela

   Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

   system, has endured and will in the future endure extreme mental pain and suffering and

   emotional distress, has been and will in the future be unable to perform her usual activities,

   has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

   life, all of which injuries are permanent, and has been otherwise permanently damaged.

           5.      By reason of the foregoing, plaintiff has incurred expenses for medical and

   nursing treatment, medicines, hospitalization, therapy, and the like.

           6.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

   Connor McVay, have been and will continue to be deprived of parental society and

   companionship of their mother Michaela Carter.




                                                     9
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 10 of 19 PageID #: 10



           7.        As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.

            WHEREFORE, plaintiffs demand judgment against defendant United States of

    America in an amount sufficient to establish the jurisdiction of this Court plus interest and

    costs and whatever further relief this Honorable Court deems appropriate.

                                          COUNT V
                                        NEGLIGENCE
                               JOHN AND/OR JANE DOE, M.D., ALIAS

           1.        Plaintiff hereby incorporates Paragraphs 1 through 20 as if fully set forth at

    length herein.

           2.        On or about March 2016, defendant John and/or Jane Doe, M.D., Alias

    undertook for valuable consideration to diagnose, treat, and care for Michaela Carter.

           3.        It then and there became and was the duty of the defendant to exercise that

    degree of diligence and skill required of the average physician engaged in the practice of

    medicine.

           4.        Nevertheless, defendant disregarded his/her duty as aforesaid and failed to

    exercise said degree of diligence and skill in that he/she failed to properly diagnose and

    failed to render adequate, proper, and necessary treatment to Michaela Carter and was

    otherwise negligent in his/her diagnosis, treatment, and care of her.

           5.        As a direct and proximate result of the defendant’s negligence, Michaela

    Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

    system, has endured and will in the future endure extreme mental pain and suffering and


                                                   10
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 11 of 19 PageID #: 11



    emotional distress, has been and will in the future be unable to perform her usual activities,

    has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

    life, all of which injuries are permanent, and has been otherwise permanently damaged.

            6.       By reason of the foregoing, plaintiff has incurred expenses for medical and

    nursing treatment, medicines, hospitalization, therapy, and the like.

            7.       By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

    Connor McVay, have been and will continue to be deprived of parental society and

    companionship of their mother Michaela Carter.

            8.       As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.

            WHEREFORE, plaintiffs demand judgment against defendant John and/or Jane

    Doe, M.D., Alias in an amount sufficient to establish the jurisdiction of this Court plus

    interest and costs and whatever further relief this Honorable Court deems appropriate.

                                            COUNT VI
                                   LACK OF INFORMED CONSENT
                                JOHN AND/OR JANE DOE, M.D., ALIAS

            1.       Paragraphs 1 through 20 and Count V are hereby incorporated by reference

    as if set forth fully at length herein.

            2.       It then and there became the duty of defendant John and/or Jane Doe,

    M.D., Alias, no emergency existing, to inform Michaela Carter of the risks of harm attendant

    to the treatment and care he/she proposed to administer to and perform upon her so that

    she could give her informed consent to such treatment. It also then and there became the


                                                  11
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 12 of 19 PageID #: 12



    duty of defendant to obtain Michaela Carter’ informed consent before proceeding with said

    treatment and care.

            3.      Nevertheless, defendant disregarded his/her duty as aforesaid and failed to

    inform Michaela Carter of the risks of harm attendant to the treatment and care in question

    and proceeded to perform said treatment and care without having obtained her informed

    consent.

            4.      If defendant had informed Michaela Carter of the risks of harm attendant to

    the treatment and care in question including, but not limited to, the risk of her suffering

    those injuries from which she suffered as a direct result of defendant’s performance of the

    treatment and care in question, she would have refused to consent to the performance of

    said treatment and care.

            5.      As a direct and proximate result of the defendant’s negligence, Michaela

    Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

    system, has endured and will in the future endure extreme mental pain and suffering and

    emotional distress, has been and will in the future be unable to perform her usual activities,

    has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

    life, all of which injuries are permanent, and has been otherwise permanently damaged.

            6.      By reason of the foregoing, plaintiff has incurred expenses for medical and

    nursing treatment, medicines, hospitalization, therapy, and the like.

            7.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

    Connor McVay, have been and will continue to be deprived of parental society and

    companionship of their mother Michaela Carter.




                                                  12
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 13 of 19 PageID #: 13



            8.       As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.

            WHEREFORE, plaintiffs demand judgment against defendant John and/or Jane

    Doe, M.D., Alias in an amount sufficient to establish the jurisdiction of this Court plus

    interest and costs and whatever further relief this Honorable Court deems appropriate.

                                          COUNT VII
                                         NEGLIGENCE
                                  JOHN DOE CORPORATION, ALIAS

            1.       Plaintiff hereby incorporates Paragraphs 1 through 20 as if fully set forth at

    length herein.

            2.       On or about March 2016, John Doe Corporation, Alias, by and through its

    agents, actors and employees, undertook for valuable consideration to diagnose, treat, and

    care for Michaela Carter.

            3.       It then and there became and was the duty of the defendant, by and through

    its agents, actors and employees, to exercise ordinary care in the diagnosis, treatment and

    care of Ms. Carter.

            4.       Nevertheless, defendant disregarded its duty as aforesaid and failed to

    exercise said degree of diligence and skill in that it failed to properly diagnose and failed to

    render adequate, proper, and necessary treatment to Michaela Carter and was otherwise

    negligent in its diagnosis, treatment, and care of her.




                                                   13
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 14 of 19 PageID #: 14



            5.      As a direct and proximate result of the defendant’s negligence, Michaela

    Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

    system, has endured and will in the future endure extreme mental pain and suffering and

    emotional distress, has been and will in the future be unable to perform her usual activities,

    has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

    life, all of which injuries are permanent, and has been otherwise permanently damaged.

            6.      By reason of the foregoing, plaintiff has incurred expenses for medical and

    nursing treatment, medicines, hospitalization, therapy, and the like.

            7.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

    Connor McVay, have been and will continue to be deprived of parental society and

    companionship of their mother Michaela Carter.

            8.      As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.

            WHEREFORE, plaintiffs demand judgment against defendant John Doe

    Corporation, Alias in an amount sufficient to establish the jurisdiction of this Court plus

    interest and costs and whatever further relief this Honorable Court deems appropriate.

                                            COUNT VIII
                                    LACK OF INFORMED CONSENT
                                   JOHN DOE CORPORATION, ALIAS

            1.      Paragraphs 1 through 20 and Count VII are hereby incorporated by

    reference as if set forth fully at length herein.




                                                        14
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 15 of 19 PageID #: 15



            2.      It then and there became the duty of defendant John Doe Corporation,

    Alias, no emergency existing, to inform Michaela Carter of the risks of harm attendant to the

    treatment and care it proposed to administer to and perform upon her so that she could give

    her informed consent to such treatment.        It also then and there became the duty of

    defendant to obtain Michaela Carter’ informed consent before proceeding with said

    treatment and care.

            3.      Nevertheless, defendant disregarded its duty as aforesaid and failed to inform

    Michaela Carter of the risks of harm attendant to the treatment and care in question and

    proceeded to perform said treatment and care without having obtained her informed

    consent.

            4.      If defendant had informed Michaela Carter Plaintiff of the risks of harm

    attendant to the treatment and care in question including, but not limited to, the risk of her

    suffering those injuries from which she suffered as a direct result of defendant’s

    performance of the treatment and care in question, she would have refused to consent to the

    performance of said treatment and care.

            5.      As a direct and proximate result of the defendant’s negligence, Michaela

    Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

    system, has endured and will in the future endure extreme mental pain and suffering and

    emotional distress, has been and will in the future be unable to perform her usual activities,

    has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

    life, all of which injuries are permanent, and has been otherwise permanently damaged.

            6.      By reason of the foregoing, plaintiff has incurred expenses for medical and

    nursing treatment, medicines, hospitalization, therapy, and the like.




                                                  15
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 16 of 19 PageID #: 16



            7.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

    Connor McVay, have been and will continue to be deprived of parental society and

    companionship of their mother Michaela Carter.

            8.      As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.

            WHEREFORE, plaintiffs demand judgment against defendant John Doe

    Corporation, Alias in an amount sufficient to establish the jurisdiction of this Court plus

    interest and costs and whatever further relief this Honorable Court deems appropriate.

                                            COUNT IX
                                       CORPORATE LIABILITY
                                   JOHN DOE CORPORATION, ALIAS

            1.      Paragraphs 1 through 20 and Counts VII and VIII are hereby incorporated

    by reference as if set forth fully at length herein.

            2.      It then and there became and was the duty of defendant John Doe

    Corporation, Alias to provide quality medical care to the Michaela Carter, to protect her

    safety, to protect her from incompetent and/or negligent treatment, to ensure that those

    providing care and treatment within its walls were properly credentialed, and to otherwise

    exercise reasonable care for her protection and well-being.

            3.      Nevertheless, defendant negligently disregarded its duty as aforesaid and/or

    failed to promulgate and enforce policies and procedures to ensure the delivery of ordinary

    medical care, and/or otherwise failed to discharge its responsibilities as a medical provider to

    Michaela Carter.


                                                     16
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 17 of 19 PageID #: 17



            4.      As a direct and proximate result of the defendant’s negligence, Michaela

    Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

    system, has endured and will in the future endure extreme mental pain and suffering and

    emotional distress, has been and will in the future be unable to perform her usual activities,

    has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

    life, all of which injuries are permanent, and has been otherwise permanently damaged.

            5.      By reason of the foregoing, plaintiff has incurred expenses for medical and

    nursing treatment, medicines, hospitalization, therapy, and the like.

            6.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

    Connor McVay, have been and will continue to be deprived of parental society and

    companionship of their mother Michaela Carter.

            7.      As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.

            WHEREFORE, plaintiffs demand judgment against defendant John Doe

    Corporation, Alias in an amount sufficient to establish the jurisdiction of this Court plus

    interest and costs and whatever further relief this Honorable Court deems appropriate.

                                           COUNT X
                                      VICARIOUS LIABILITY
                                  JOHN DOE CORPORATION, ALIAS

            1.      Paragraphs 1 through 20 and Counts VII, VIII and IX are hereby

    incorporated by reference as if fully set forth at length herein.




                                                    17
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 18 of 19 PageID #: 18



            2.      John and/or Jane Doe, M.D., Alias was an employee, agent, apparent agent

    and/or servant of the defendant and was acting within the scope of his employment at all

    times relevant hereto.

            3.      Defendant was at all relevant times vicariously responsible for the acts of its

    agents and servants, including, but not limited to, the acts of John and/or Jane Doe, M.D.,

    Alias as set forth above.

            4.      As a direct and proximate result of the defendant’s negligence, Michaela

    Carter suffered severe and permanent injuries to her mind and body, nerves and nervous

    system, has endured and will in the future endure extreme mental pain and suffering and

    emotional distress, has been and will in the future be unable to perform her usual activities,

    has suffered a loss of wages and loss of earning capacity, and will suffer loss of enjoyment of

    life, all of which injuries are permanent, and has been otherwise permanently damaged.

            5.      By reason of the foregoing, plaintiff has incurred expenses for medical and

    nursing treatment, medicines, hospitalization, therapy, and the like.

            6.      By reason of the foregoing, plaintiffs, Cameron Taylor, Courtney Taylor and

    Connor McVay, have been and will continue to be deprived of parental society and

    companionship of their mother Michaela Carter.

            7.      As a direct and proximate result of defendant’s negligence, carelessness and

    recklessness as aforesaid, Michaela Carter suffered severe personal injuries, pain and

    suffering. The injuries are such that in the exercise of reasonable diligence, they were not

    discoverable until she was diagnosed with metastatic high-grade basaloid carcinoma in

    January of 2020.




                                                  18
Case 1:21-cv-00059-WES-LDA Document 1 Filed 02/03/21 Page 19 of 19 PageID #: 19



           WHEREFORE, plaintiffs demand judgment against defendant John Doe

    Corporation, Alias in an amount sufficient to establish the jurisdiction of this Court plus

    interest and costs and whatever further relief this Honorable Court deems appropriate.


                        PLAINTIFF PRAYS FOR TRIAL BY JURY
                       ON NON-FTCA CLAIMS AND DESIGNATES
                        AMATO DELUCA AS TRIAL ATTORNEY

                                                  Plaintiff,
                                                  By her attorneys,



                                                  /s/ Amato A. DeLuca
                                                  Amato A. DeLuca (#0531)
                                                  DeLUCA & ASSOCIATES, LTD
                                                  199 North Main Street
                                                  Providence, RI 02903
                                                  (401) 453-1500
                                                  (401) 453-1501 Fax
                                                  bud@delucaandassociates.com

    Dated: February 3, 2021




                                                 19
